UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 28, 2010 General Electric Company (Exact name of registrant as specified in its charter) New York 001-00035 14-0689340 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(203) 373-2211 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. (a) The annual meeting of shareowners of the Company was held on April 28, 2010. (b) The shareowners elected all of the Company’s nominees for director and ratified the appointment of KPMG LLP as the Company’s independent registered accounting firm for the fiscal year 2010.The shareowners did not approve any of the shareowner proposals, which are listed below. A. Election of Directors: Shares For Shares Against Shares Abstain Non-Votes W. Geoffrey Beattie James I. Cash, Jr. William M. Castell Ann M. Fudge Susan Hockfield Jeffrey R. Immelt Andrea Jung Alan G. (A.G.) Lafley RobertW.Lane RalphS.Larsen RochelleB.Lazarus JamesJ.Mulva Sam Nunn Roger S. Penske RobertJ.Swieringa DouglasA. Warner III B. Ratification of KPMG LLP: For Against Abstain 1. Cumulative Voting: For Against Abstain Non-Votes 2. Special Shareowner Meetings: For Against Abstain Non-Votes 3. Independent Board Chairman: For Against Abstain Non-Votes 4. Pay Disparity: For Against Abstain Non-Votes 5. Key Board Committees: For Against Abstain Non-Votes 6. Advisory Vote on Executive Compensation: For Against Abstain Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. General Electric Company (Registrant) /s/ Michael R. McAlevey Date: May 4, 2010 Michael R. McAlevey Vice President andChief Corporate, Securities and Finance Counsel
